Order entered October 1, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00685-CV

                    ASSOCIATED AIR CENTER LP, ET AL, Appellant

                                                V.

                          TARY NETWORK, LTD, ET AL, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-01620

                                            ORDER
       The Court has reviewed the sealed clerk’s record in this case. The district clerk has

sealed the entire record. Upon review of the record, it appears that the trial court ordered sealed

only three exhibits to motions, specifically exhibits “C” and “D” to Plaintiff’s Motion to Set

Certain of Defendant’s Corporate Representative Topics for Hearing and Motion to Compel and

exhibit “E” to Plaintiff’s Reply to Defendant’s Response to Plaintiff’s No Evidence Motion for

Summary Judgment. The trial court did not direct the district clerk to seal the entire record.

       Accordingly, the Court ORDERS Gary Fitzsimmons, District Clerk of Dallas County, to

file within ten (10) days of the date of this order a corrected clerk’s record that files under seal

only the three documents the trial court ordered sealed and to file unsealed all remaining items
that the parties have requested or that the rules of appellate procedure require to be included in

the clerk’s record.


                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE